J-S54044-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTHONY TARIQ BROWN                        :
                                               :
                       Appellant               :   No. 1031 MDA 2020

               Appeal from the PCRA Order Entered July 23, 2020
     In the Court of Common Pleas of Lackawanna County Criminal Division
                       at No(s): CP-35-CR-0002506-2017


BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED FEBRUARY 09, 2021

        Anthony Tariq Brown (“Brown”), pro se, appeals from the Order denying

his Petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).1

We affirm.

        The PCRA court summarized the history underlying the instant appeal

as follows:

             On April 14, 2018, [Brown] pled guilty to one count of
        robbery in [C]ase [N]o. 17-CR-2506 [(“No. 2506”)], and one
        count of robbery in [C]ase [N]o. 17-CR-2698 [(“No. 2698”)].[2]
        On April 27, 2018, [Brown] filed a pro se [M]otion to withdraw his
____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.

2 See 18 Pa.C.S.A. § 3701. At No. 2506, Brown pled guilty to robbing the
Price Chopper supermarket in Taylor Borough, Lackawanna County,
Pennsylvania. During that robbery, Brown, using a pellet gun, ordered
customers to lie down on the floor and demanded their money. Brown
additionally stole $496.61 from the store’s cash drawer. At No. 2698, Brown
was charged with robbing a victim at the Red Carpet Inn using a handgun.
J-S54044-20


       plea. On August 24, 2018, a hearing was held on this [M]otion,
       and the court granted [Brown’s] [M]otion to withdraw his guilty
       plea [at No. 2698]. [Brown] informed the court that he was
       withdrawing his request to withdraw his plea [at No. 2506], and
       acknowledged that the plea in that case would stand.

              On November 5, 2018, a jury trial was conducted in [No.
       2698], and the jury found [Brown] not guilty. On November 21,
       2018, [Brown] was sentenced to 8 to 20 years [in prison at No.
       2506]. [Brown] did not file an appeal. On October 22, 2019,
       [Brown] filed a Petition for [PCRA r]elief. Kurt Lynott, Esq.
       (“Attorney Lynott”), was appointed to represent [Brown]. On
       November 22, 2019, the Commonwealth filed an Answer. On
       February 18, 2020, [Attorney] Lynott filed a Motion to Withdraw
       as Counsel [p]ursuant to a Turner-Finley Letter.[3] On June 23,
       2020, [the PCRA] court granted [Attorney] Lynott’s Motion to
       Withdraw, and issued a Notice of Intent to Dismiss the PCRA
       [P]etition. On July 10, 2020, [Brown] filed a [pro se R]esponse,
       and on July 23, 2020, [the PCRA] court dismissed the [P]etition.

PCRA Court Opinion, 10/6/20, at 1-2 (footnotes added). Thereafter, Brown,

pro se, filed the instant timely appeal, followed by a court-ordered Pa.R.A.P.

1925(b) Concise Statement of matters complained of on appeal.

       Brown presents the following claim for our review:     “Did the [PCRA

c]ourt err when the Commonwealth did not have [Brown’s] picture as the

actual person to commit the crime?” Brief for Appellant at 7 (unnumbered).

       Brown argues that he and his counsel viewed video of the alleged

perpetrator. Id. at 9 (unnumbered). Brown asserts that, upon reflection, he

“believes that [the] video does not depict him as the perpetrator.”       Id.

According to Brown, he had intended to enhance the video, “to get a clear


____________________________________________


3 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -2-
J-S54044-20


picture of the actor’s tattoos and compare them with photographs that

[counsel had] obtained of [] Brown’s tattoos.” Id. Brown does not indicate

whether the video, once enhanced, supported his claim.

      Our review discloses that Brown did not raise this claim in his PCRA

Petition.   Rather, in his PCRA Petition, Brown raised various claims of

ineffective assistance of plea counsel, none of which implicate his present

claim. Further, the PCRA court did not address Brown’s present claim in its

Pa.R.Crim.P. 907 Notice of intent to dismiss the PCRA Petition, or in its

Pa.R.A.P. 1925(a) Opinion. Because this claim is not preserved for our review,

we affirm the Order of the PCRA court. See Pa.R.A.P. 302(a) (stating that an

issue may not be raised for the first time on appeal).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/09/2021




                                     -3-